  Case 15-34864         Doc 56    Filed 06/23/21 Entered 06/23/21 08:53:02            Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                            Case No. 15-34864

 Chandra Medlin                                    Chapter 13

 Debtor(s).                                        Hon. Judge A. Benjamin Goldgar

  OBJECTION TO MOTION TO MODIFY CHAPTER 13 PLAN FILED MAY 21, 2021

        NOW COMES U.S. Bank Trust National Association, as Trustee of Chalet Series III
Trust, and/ or its assigns (hereinafter “Creditor”), by and through its attorneys, Sottile & Barile
LLC, and moves this Honorable Court for an Order denying Motion to Modify Chapter 13 Plan
and in support thereof states as follows:

          1. Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy Code
             on October 13, 2015 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and
             Internal Operating Procedure 15(a) of the United States District Court for the
             Northern District of Illinois.

          2. Creditor holds a secured interest in the Real Estate located at 4460 Longmeadow
             Drive, Gurnee, IL 60031.

          3. Creditor filed its proof of claim 1-1 on December 23, 2015, indicating a pre-petition
             arrearage amount of $84,165.03. The amount of $11,880.77 is still owed toward that
             pre-petition arrearage. The Debtor cites to §1329d(1)(A), and simply indicates that
             she has been adversely impacted by the ongoing COVID-19 pandemic, yet provides
             no evidence to support that statement.

        WHEREFORE, Creditor prays this Court deny the Motion to Modify Chapter 13 Plan,
and for such other and further relief as this Court may deem just and proper.

 Dated: June 23, 2021                              Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
  Case 15-34864       Doc 56    Filed 06/23/21 Entered 06/23/21 08:53:02           Desc Main
                                  Document     Page 2 of 2




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                          Case No. 15-34864

 Chandra Medlin                                  Chapter 13

 Debtor(s).                                      Hon. Judge A. Benjamin Goldgar

                                    NOTICE OF FILING

 TO: Glenn B Stearns, Trustee, mcguckin_m@lisle13.com by electronic notice through
     ECF

      Mohammed O Badwan, Counsel for Debtor, mbadwan@sulaimanlaw.com by electronic
      notice through ECF

      Jennifer A Filipiak, Counsel for Debtor, jmclaughlin@sulaimanlaw.com by electronic
      notice through ECF

          Chandra Medlin, Debtor, 4460 Longmeadow Drive, Gurnee, IL 60031

PLEASE TAKE NOTICE that on June 23, 2021, counsel has electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, an Objection, a copy of which is hereto attached.

                                      CERTIFICATION

I hereby certify that I served a copy of Notice to the above, as to the Trustee and Counsel for
the Debtor(s) via electronic notice on June 23, 2021 and as to the Debtor(s) by causing same
to be mailed in a properly addressed envelope, postage prepaid, from 394 Wards Corner
Road, Suite 180, Loveland, Ohio 45140 before the hour of 5:00 PM on June 23, 2021.

 Dated: June 23, 2021                            Respectfully Submitted,

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (OH 0058394)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
